        Case 1:18-cv-00214-JRH-BKE Document 70 Filed 01/27/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION

DAESANG CORPORATION,            )
                                )
     Plaintiff,                 )
v.                              ) CIVIL ACTION NO. 1:18-CV-00214-
                                ) JRH-BKE
THE NUTRASWEET COMPANY,         )
and MANUS BIO, INC.,            )
                                )
     Defendants.                )
_______________________________ )


   CONSENT MOTION FOR 30-DAY CONTINUANCE OF HEARING ON
             DEFENDANTS’ MOTION TO DISMISS

         COME NOW Plaintiff Daesang Corporation (“Daesang” or “Plaintiff”), and

Defendants The Nutrasweet Company (“Nutrasweet”) and Manus Bio, Inc.

(“Manus Bio”) (collectively, “Defendants”), by and through their undersigned

counsel, and hereby move for a 30-day continuance of the hearing on Defendants’

Motion to Dismiss, pursuant to Local Rule 40.1, S.D. Ga., and show the Court the

following:

         1.        On November 6, 2018, Plaintiff filed its Complaint for Avoidance of

Transfers (the “Complaint”) in the Superior Court for the County of Richmond,

State of Georgia (Case No. 2018RCCV00566).




4841-9634-6034.2
        Case 1:18-cv-00214-JRH-BKE Document 70 Filed 01/27/20 Page 2 of 6




         2.        Defendants filed a Notice of Removal on December 11, 2018,

removing this action from the Superior Court of Richmond County, Georgia, to the

United States District Court for the Southern District of Georgia, Augusta Division

(Case No. 1:18-cv-00214).

         3.        Plaintiff filed its Amended Complaint on January 25, 2019 [Doc. 26].

         4.        On March 8, 2019, Defendants filed a Motion to Dismiss the

Amended Complaint in its Entirety [Doc. 36] (“Motion to Dismiss”).

         5.        Defendants also filed a Motion for Hearing on the Motion to Dismiss

on April 22, 2019 [Doc. 44].

         6.        Plaintiff filed Responses to Defendants’ two Motions [Docs. 41 and

47], and all parties filed additional briefs on the issues raised.

         7.        On April 5, 2019 the Court entered an Order [Doc. 40] granting the

parties’ request for a stay of discovery per the Report of Rule 26(f) Planning

Meeting pending resolution of Defendants’ Motion to Dismiss.

         8.        On January 21, 2020, this Court issued an Order [Doc. 66] granting in

part and denying in part Defendants’ Motion for Oral Hearing, and setting a

hearing for January 30, 2020 on Defendants’ Motion to Dismiss, and related issues.




                                              2
4841-9634-6034.2
        Case 1:18-cv-00214-JRH-BKE Document 70 Filed 01/27/20 Page 3 of 6




         9.        The parties have been engaged in settlement discussions and

exchanges of proposals to reach a resolution to this action. Despite continued

recent discussions, the parties have not been able to reach a settlement at this time.

         10.       The parties do not anticipate reaching a settlement before the hearing

on January 30, 2020, in part because Daesang, which is based in Korea, has been

closed (and will remain closed through early next week) due to the Lunar New

Year.

         11.       The parties agree that further settlement discussions are warranted and

seek a short continuance to facilitate those discussions. If successful, the parties

anticipate a dismissal of this case.

         WHEREFORE, all parties request that this Court grant their Consent Motion

for Continuance from the hearing on January 30, 2020 to the next available

calendar, if possible on a date approximately 30 days from January 30, 2020. A

proposed Order is submitted herewith.

         Respectfully submitted this 27th day of January, 2020.




                                               3
4841-9634-6034.2
        Case 1:18-cv-00214-JRH-BKE Document 70 Filed 01/27/20 Page 4 of 6




FULCHER HAGLER LLP                   MORGAN, LEWIS & BOCKIUS,
                                     LLP
                                      /s/ A. Lauren Carpenter
/s/ James W. Purcell                 A. Lauren Carpenter
James W. Purcell                     MA Bar No. 551258
GA Bar No. 589850                    lauren.carpenter@morganlewis.com
jpurcell@fulcherlaw.com              Carl L. Solomont
P.O. Box 1477                        MA Bar No. 557190
Augusta, GA 30903-1477               carl.solomont@morganlewis.com
(706) 828-2613 (Telephone)           One Federal Street
                                     Boston, MA 02110
                                     (617) 951-8669 (Telephone)

                                     Attorneys for Defendant Manus Bio, Inc.
Attorneys for Defendant Manus
Bio, Inc.




                                       4
4841-9634-6034.2
        Case 1:18-cv-00214-JRH-BKE Document 70 Filed 01/27/20 Page 5 of 6




         SPERLING & SLATER, P.C.           COLE SCHOTZ, P.C.

         /s/ Greg Shinall                  /s/ Joseph Barbiere
         Greg Shinall                      Joseph Barbiere
         IL Bar No. 6204392                NJ Bar No. 021332000
         shinall@sperling-law.com          jbarbiere@coleschotz.com
         Allison Margolies                 Eric Latzer
         IL Bar No. 6272661                NJ Bar No. 023192011
         amargolies@sperling-law.com       elatzer@coleschotz.com
         Sperling & Slater, P.C,           25 Main Street
         55 West Monroe Street             Hackensack, NJ 07601
         Suite 3200                        (201) 489-3000
         Chicago, IL 60603
         (312) 641-4873

         DAVID P. DEKLE, P.C.              KUTAK ROCK LLP

         /s/ David P. Dekle                /s/ Gregory R. Crochet
         David P. Dekle                    Gregory R. Crochet
         GA Bar No. 216590                 GA Bar No. 196650
         ddekle@dviddeklelaw.com           greg.crochet@kutakrock.com
         3506 Professional Cir.            303 Peachtree Street, N.E.
         Suite A                           Suite 2750
         Augusta, GA 30907                 Atlanta, GA 30308
         (706) 922-7460                    (404) 222-4600

         Attorneys for Defendant           Attorneys for Plaintiff Daesang
         NutraSweet Company                Corporation




                                       5
4841-9634-6034.2
        Case 1:18-cv-00214-JRH-BKE Document 70 Filed 01/27/20 Page 6 of 6




                           CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and accurate copy of the

foregoing CONSENT MOTION FOR 30-DAY CONTINUANCE OF HEARING

was filed electronically with the Clerk of the Court by use of the CM/ECF system,

which will automatically send e-mail notification of such filing to the following

attorneys of record:

         David P. Dekle, Esq.                    David E. Hudson, Esq.
         David P. Dekle, PC                      Davis A. Dunaway, Esq.
         3506 Professional Circle                Thomas L. Cathey, Esq.
         Suite A                                 Hull Barrett, P.C.
         Augusta, GA 30907                       801 Broad Street, 7th Floor
                                                 Augusta, GA 30903

         James W. Purcell, Esq.                  Bret A. Beldt, Esq.
         Fulcher Hagler, LLC                     William C. Collins, Jr., Esq.
         P.O. Box 1477                           Burr & Forman, LLP
         Augusta, GA 30903-1477                  171 17th Street, NW, Suite 1100
                                                 Atlanta, GA 30363

         Greg Shinall, Esq.                      A. Lauren Carpenter, Esq.
         Sperling & Slater, P.C.                 James W. Purcell, Esq.
         55 West Monroe Street                   Charles L. Solomont, Esq.
         Suite 3200                              Morgan Lewis & Brockius, LLP
         Chicago, IL 60603                       One Federal Street
                                                 Boston, MA 02110
         This 27th day of January, 2020.


                                           /s/ Gregory R. Crochet
                                           Gregory R. Crochet



                                             6
4841-9634-6034.2
